Citation Nr: 0117655	
Decision Date: 07/02/01    Archive Date: 07/05/01	

DOCKET NO.  91-21 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to a higher evaluation for post-traumatic 
stress disorder (PTSD), currently rated 30 percent disabling.

2.  Entitlement to a higher evaluation for bronchitis and 
bronchial asthma with pleurisy, a history of recurrent left 
lung collapse, pain syndrome and chest scars, currently rated 
30 percent disabling.

(The issue of entitlement to a higher evaluation for 
constrictive pericarditis with cor pulmonale is the subject 
of a separate decision).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military from September 1972 to August 
1973.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 1990 and later rating actions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Honolulu, Hawaii.  This case was initially remanded 
by the Board in March 1992 and returned to the Board in 
January 1993.  In February 1993 the veteran's representative 
filed additional arguments in support of the claim.  The case 
was thereafter referred to a Board medical advisor, William 
O. Bailey, Jr., M.D., and in July 1993 that medical opinion 
was added to the record.  

The July 1993 medical opinion from Dr. Bailey was a response 
to an inquiry on whether the veteran currently has cor 
pulmonale, mitral valve prolapse, and/or pericarditis, and 
whether any current cardiac disability can be etiologically 
related to the veteran's service-connected respiratory 
disabilities.  Since then, the Court in Austin v. Brown, 
6 Vet. App. 547 (1994) vacated a decision that relied upon a 
Board medical advisor's opinion.  The Court held that the 
decision violated certain VA regulatory provisions, the 
Court's holding in Thurber v. Brown, 5 Vet. App. 119 (1993) 
and the "fair process" principle underlying the Thurber 
opinion.  Specifically, the Court held that the Board failed 
to give the appellant the right to submit rebuttal evidence 
to the opinion by the Board medical advisor.  Under these 
circumstances, reliance on Dr. Bailey's opinion in this case 
was prejudicial to the veteran, and that opinion must not be 
used by the Board or the RO in deciding the veteran's appeal.  

While this appeal was pending, the Court issued a decision, 
Hood v. Brown, 4 Vet. App. 301 (1993), which had a bearing on 
the evaluation of psychiatric disabilities.  This case was 
held in abeyance until the General Counsel of VA issued a 
precedent opinion in November 1993. 

The case was subsequently remanded to the RO in September 
1994.  It was again remanded to the RO in July 1997 in order 
to provide the veteran further examination and consider his 
claim of increased evaluations for his respiratory disorders 
and PTSD under revised regulatory criteria pursuant to the 
Court's holding in Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  Following development of the collateral issue noted 
on the title page as a subject of a separate decision, the 
case was returned to the Board in February 2001.  


REMAND

The veteran is seeking increased evaluations for his service-
connected PTSD and respiratory disorder, which he maintains 
are more disabling than are currently evaluated.  

The Board notes that the veteran's claim for an increased 
evaluation for service-connected PTSD was received in May 
1990.  He was last afforded a VA comprehensive examination of 
his PTSD in June 1998.  Although the RO considered the new 
rating criteria for mental disorders in its most recent 
evaluation of the veteran's PTSD, the June 1998 VA 
psychiatric examination did not contain sufficient clinical 
information to rate the veteran's service-connected 
psychiatric disability under the revised VA schedule for 
rating mental disorders.  We further find that considering 
the Court's decision in Massey v. Brown, 7 Vet. App. 204 
(1994) that the clinical findings on the veteran's most 
recent examination in June 1998 as well as his examination in 
July 1992 are not sufficiently comprehensive for rating his 
PTSD under the old rating criteria.  Therefore, the Board 
believes the veteran should be afforded a current VA 
psychiatric examination prior to appellate consideration of 
the issue of entitlement to an increased rating for PTSD.

Further, in a statement dated in November 1999, a private 
psychiatrist, Nina Vishneuska, M.D., reported that she had 
been treating the veteran since April 1998 for a number of 
disorders to include PTSD.  She further noted that the 
veteran has additional psychiatric diagnoses of depression 
and anxiety and stated that in her opinion he should, in 
essence, be considered under the VA's rating schedule as 
50 percent disabling.  Unfortunately, the records reflecting 
treatment provided to the veteran by this physician, while 
potentially probative in this matter, have not been 
associated to the veteran's claims file.  

With respect to the veteran's respiratory disorder, the Board 
notes that the veteran has a history of chronic bronchitis, 
chest wall and lung contusions with pain syndrome and cor 
pulmonale.  The veteran's cor pulmonale was reported by a 
private physician, Mark C. Schwabb, M.D., following a Doppler 
study on a July 1989 cardiac evaluation and was indicated by 
him to be secondary to scarring and recurring pneumothorax.  

The veteran was provided pulmonary function testing in 
September 1989 and found to have normal spirometry and lung 
volumes although diffusion was reduced to 47 percent of 
predicted, as reported by Dr. Hallenborg..  When examined in 
July 1990 by David J. Andrews, M.D., there was no objective 
evidence of pulmonary function impairment and Dr. Andrews 
noted that recent pulmonary function studies had been within 
normal limits for pulmonary flow volume mechanics.  

When examined by VA in July 1992 the veteran reported that 
his respiratory symptoms consisted of intermittent wheezing 
with a shortness of breath and that his symptoms were 
controlled with beta agonist and steroid inhalers.  On 
physical examination his lungs were clear.  A pulmonary 
function test was not undertaken. 

On a February 1995 VA examination the veteran complained of 
having a history of recurrent pneumothoraces, chronic 
bronchitis with asthma, chronic pleurisy, shortness of breath 
and chest pain.  On physical examination the veteran's lungs 
were found to be clear with mild wheezing on forced 
expiration.  His chest diameter on inspiration was 43 inches 
and 43 inches on expiration.  A pulmonary function test was 
interpreted to demonstrate no obstructive lung defect or 
reversibility to Albuterol.  Total lung capacity was reported 
to be normal and the diagnostic impression was normal.  On 
this examination, FEV-1 and FEV-1/FVC were each reported to 
be 108 percent of predicted.  Diffusion capacity of the lung 
for carbon monoxide by the single breath method (DLCO(SB)) 
was not provided.  

On his most recent VA examination in January 1999 the veteran 
said he is dyspneic with more than 100 feet of exertion and 
is prescribed current medications which include Proventil.  
Physical examination found the veteran's lungs to be clear.  
An examining physician noted that pulmonary function studies 
on this examination revealed no evidence of obstructive or 
restrictive disease.  On pulmonary function testing, FEV-1 
was 102 percent of predicted premedication and FEV-1/FVC was 
103 percent of predicted.  DLCO(SB) was not provided.  

As indicated by our preliminary review of the record above VA 
pulmonary examinations provided to the veteran in connection 
with his current claim do not include all the appropriate 
test required.  Specifically under the revised criteria for 
Diagnostic Code 6602, the veteran may be entitled to an 
increased evaluation by any of three different tests, namely:  
(1) The Forced Expiratory Volume in one second (FEV-1); (2) 
the ratio of Forced Expiratory Volume in one second to Forced 
Vital Capacity (FEV-1/FVC); and (3) the Diffusion Capacity of 
the Lung for Carbon Monoxide by the Single Breath Method 
(DLCO(SB)).  The Board notes that DLCO(SB) was not performed 
on any of the veteran's VA respiratory examinations noted 
above. 

The Board notes that there has been a significant change in 
law during the pendency of this appeal.  On November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of the 
Department of Veterans Affairs with respect to their duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 
12 Vet. App. 477 (1999), which held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of entitlement and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
Section 7, Subpart (a), 114 Stat. 2096 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the VCAA, a 
remand in this case is also required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, Sections 3-4, 114 Stat. 2096 (2000) (to be 
codified as amended at 38 U.S.C.A. §§ 5102, 5103, 5103(A), 
and 5107).  In addition, because the VA regional office has 
not yet considered whether any additional notification or 
development action is required under the VCAA, it would be 
potentially prejudicial to the appellant if the Board would 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49, 747 (1992)). 

Accordingly this case is REMANDED to the RO for the following 
actions:

1.  The RO should obtain all pertinent VA 
and non-VA treatment records subsequent 
to those on file for association with the 
veteran's claims folder.  

2.  The RO should afford the veteran a 
special VA psychiatric examination to 
determine the degree of severity of his 
service-connected psychiatric disability.  
The claims folder must be made available 
to the examiner prior to the examination 
so that the pertinent clinical records 
may be reviewed.  All clinical findings 
should be reported in detail.  At the 
conclusion of the evaluation, the 
psychiatric examiner should render an 
opinion for the record as to the degree 
to which the veteran's psychiatric 
symptomatology-attributable only to his 
service-connected PTSD-affects his 
ability to establish and maintain 
effective and favorable relationships 
with people (social impairment), and the 
degree to which it affects his 
reliability, flexibility, and efficiency 
levels in performing occupational tasks 
(industrial impairment).  See Massey v. 
Brown, 7 Vet. App. 204 (1994).  The 
examiner should be furnished a copy of 
the revised VA General Rating Formula for 
Mental Disorders (38 C.F.R. § 4.30, 
effective November 7, 1996; a copy has 
been added to the claims folder, Vol. 7), 
and on examination of the veteran should 
comment-with respect to the veteran's 
service-connected PTSD-as to the 
presence or absence of each symptom and 
clinical finding specified therein from 
50 percent to 100 percent and, if 
present, the frequency and/or degree of 
severity thereof.  

3.  A VA examination by a specialist in 
pulmonary disorders should be conducted 
to determine the extent and severity of 
the veteran's service-connected lung 
disease.  In addition to pulmonary 
function tests, to include DLCO(SB) 
testing, any other tests and studies 
deemed necessary should be conducted.  If 
DLCO(SB) testing is not performed, the 
examiner should state why the test is not 
clinically indicated.  The examiner 
should be provided with a copy of the 
revised criteria for rating bronchial 
asthma, Diagnostic Code 6602, as well as 
the criteria for rating chronic 
bronchitis, Diagnostic Code 6600.  In 
connection with the examination the 
examiner should review the veteran's 
claims file and express an opinion as to 
whether the veteran meets or does not 
meet each individual criterion at the 60 
percent and 100 percent levels for each 
of these Diagnostic Codes.  (A copy of 
the criteria has been added to the claims 
folder, Vol. 7).  The examiner should 
also comment on the effects of the 
disability upon the veteran's ordinary 
activity and how it impairs him 
functionally, particularly in the 
workplace.  A copy of this REMAND should 
be furnished to the examiner for review 
in conjunction with the examination.  

4.  Upon completion of the requested 
development of the record and after 
ensuring full compliance with the VCAA, 
the RO should again consider the 
veteran's claims.  If action taken 
remains adverse to the veteran in any 
way, an appropriate supplemental 
statement of the case should be sent to 
him and his representative.  They should 
be afforded the opportunity to respond to 
the supplemental statement of the case 
before the file is returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the Regional Office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, 


directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J. E. DAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2000).



